Matter of Rolando A.G. v Marisol R.M. (2019 NY Slip Op 04268)





Matter of Rolando A.G. v Marisol R.M.


2019 NY Slip Op 04268


Decided on May 30, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 30, 2019

Friedman, J.P., Gische, Webber, Gesmer, Moulton, JJ.


9466 9465

[*1]In re Rolando A.G., Petitioner-Appellant,
vMarisol R.M., Respondent-Respondent.


Larry S. Bachner, New York, for appellant.
Dawne A. Mitchell, The Legal Aid Society, New York (Riti P. Singh of counsel), attorney for the child.

Appeal from order, Family Court, Bronx County (Robert D. Hettleman, J.), entered on or about August 2, 2017, which denied petitioner father's petition to suspend respondent mother's overnight and unsupervised visits with the subject child, unanimously dismissed, without costs, as moot.
Application by the father's assigned counsel to withdraw as counsel is granted (Anders v California, 386 U.S. 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues which could be raised on this appeal. The interim order is not appealable as of right, as it was issued in an Article 6 proceeding, and the father did not seek leave to appeal. Furthermore, the interim order is moot since it was superceded by
a subsequent order granting the mother overnight visits and the father has not alleged any further incidents of inadequate care of the child (see Matter of Jadalynn N. [Louis N.], 147 AD3d 636 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 30, 2019
CLERK